DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed February 17th, 2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chmura (US 20160147942 A1).
	Regarding applicant’s arguments regarding the rejection under 35 U.S.C. 103, the amendment adding a secure communication protocol to the transmission between the two applications in the computing device overcame the prior rejections.  However, Chmura teaches this claim limitation (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or “HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”).  Furthermore, the applicant’s argument that DeVries cannot be used to teach discrete applications is not persuasive.  DeVries is being used to only teach the discrete applications and can easily be applied to the field of analyte sensing.
	The new claims 24-28 can also be rejected by the references.  Therefore, the claim set is still rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17th, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wearable activity monitor device” and “patient management system” in claims 1-2, 11-12, 20 and 11, 20 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Natale (US 20150335272 A1) in view of DeVries (US 20160262707 A1) and Chmura (US 20160147942 A1).
Regarding claims 1 and 11, Natale teaches a patient-management system/method, comprising: an analyte sensor (Paragraph 0006:  “said apparatus including storage for blood sugar testing strips, a spring-loaded lancet, a strip reader”); and 
a computing device comprising a processor executing instructions to perform operations comprising (Paragraph 0006:  “a processor and associated memory for collecting and storing”): 
receiving, by a first application executing at the processor of the computing device and from the analyte sensor, sensor data indicating an analyte concentration of a user (Paragraph 0008:  “a processor and associated memory for collecting and storing, blood glucose levels based upon a test strip reading along with activity levels of the user based upon accelerometer output”); 
transmitting, by the first application and to a second application executing at the processor of the computing device, a sensor message comprising an indication of the analyte concentration (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)” and Paragraph 0025:  “And, while noting that the application may be carried out on the smartphone, it is also conceivable that the functions described may, in some or all cases, also be accomplished on an embodiment of the user-wearable apparatus as well”); and 
delivering, by the second application and to a wearable activity monitor device, a device message, the device message based at least in part on the analyte concentration (Paragraph 0025:  “In general, the user interface depicted is associated with a second computing device (410) such as a smartphone, although it is entirely conceivable that the functionality of the user interface could, at least in part, be incorporated within the BSC band (210) itself. The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).
Natale fails to teach the first application and the second application comprising discrete applications, and using a secure communication protocol to transmit data between the first and second application executing at the processor of the computing device.
DeVries teaches the first application (Paragraph 0005:  “a processing circuit connected to the biosensor output”) and the second application (Paragraph 0008:  “sending the nutritional measurement or the biosensor output data to an external processing circuitry”) comprising discrete applications (Paragraph 0056:  “In operation, the processing circuitry can perform or execute one or more applications, routines, programs and/or data structures that implement particular methods, techniques, tasks or operations described and/or illustrated herein”:  The different processes performed by processing circuitry outlined above can be performed by discrete applications (one or more applications being interpreted as separate, discrete applications)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of Natale to incorporate multiple applications taught by DeVries, because it allows for alternative implementations of certain methods, processes, or tasks, as well as separation of specific processing tasks that are related to different aspects of management system (Paragraph 0056 of Devries).
Chmura teaches using a secure communication protocol to transmit data between the first and second application executing at the processor of the computing device (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

Regarding claim 2, Natale teaches a system/method further comprising the wearable activity monitor device (Paragraph 0020:  “the BSC band 210 may further include the ability to estimate or track a wearer's activity levels based upon the output of an activity sensor 280”), 
wherein the wearable activity monitor device comprises a motion sensor (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”), and 
wherein the wearable activity monitor device is programmed to generate a user interface including data based at least in part on the device message and data based at least in part on an output of the motion sensor (Paragraph 0021:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 3, Natale teaches a system/method wherein the operations further comprise generating physiologic state data describing an estimate of a physiologic state of the user, the generating based at least in part on the analyte concentration of the user (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 4, Natale teaches a system/method wherein the physiologic state data is generated by the first application, and wherein the sensor message comprises the physiologic state data (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 5, Natale teaches a system/method wherein the physiologic state data is generated by the second application, and wherein the device message comprises the physiologic state data (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 6, Natale teaches a system/method wherein the physiologic state data comprises a time-in-range, a glucose concentration level, or a glucose concentration range (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 7, Natale teaches a system/method wherein the generating of the physiologic state data is based upon a correlation between previously-collected glucose concentration information and previously-collected activity information (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 8, Natale teaches a system/method wherein the device message comprises display data for display at a user interface of the wearable activity monitor device (Paragraph 0025:  “The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).

Regarding claim 9, Natale and DeVries fail to teach a system wherein the sensor message is generated by encrypting the indication of the analyte concentration.
Chmura teaches a system wherein the sensor message is generated by encrypting the indication of the analyte concentration (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

	Regarding claim 20, Natale teaches a non-transitory computer-readable medium comprising instructions thereon that (Paragraph 0021:  “program”), when executed by at least one processor, cause the at least one processor to perform operations comprising (Paragraph 0005:  “a processor and associated memory for collecting and storing”): 
receiving, by a first application executing at a patient-management system and from an analyte sensor, sensor data indicating an analyte concentration of a user (Paragraph 0021:  “is suitable to receive data representing the blood sugar concentration levels”); 
transmitting, by the first application and to a second application executing at the patient-management system, a sensor message comprising an indication of the analyte concentration (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)” and Paragraph 0025:  “And, while noting that the application may be carried out on the smartphone, it is also conceivable that the functions described may, in some or all cases, also be accomplished on an embodiment of the user-wearable apparatus as well”); and 
delivering, by the second application and to a wearable activity monitor device, a device message, the device message based at least in part on the analyte concentration (Paragraph 0025:  “In general, the user interface depicted is associated with a second computing device (410) such as a smartphone, although it is entirely conceivable that the functionality of the user interface could, at least in part, be incorporated within the BSC band (210) itself. The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).
Natale fails to teach the first application and the second application comprising discrete applications, and using a secure communication protocol to transmit data between the first and second application executing at the processor of the computing device.
DeVries teaches the first application (Paragraph 0005:  “a processing circuit connected to the biosensor output”) and the second application (Paragraph 0008:  “sending the nutritional measurement or the biosensor output data to an external processing circuitry”) comprising discrete applications (Paragraph 0056:  “In operation, the processing circuitry can perform or execute one or more applications, routines, programs and/or data structures that implement particular methods, techniques, tasks or operations described and/or illustrated herein”:  The different processes performed by processing circuitry outlined above can be performed by discrete applications (one or more applications being interpreted as separate, discrete applications)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of Natale to incorporate multiple applications taught by DeVries, because it allows for alternative implementations of certain methods, processes, or tasks, as well as separation of specific processing tasks that are related to different aspects of management system (Paragraph 0056 of Devries).
Chmura teaches using a secure communication protocol to transmit data between the first and second application executing at the processor of the computing device (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

	Regarding claim 24, Natale and DeVries fail to explicitly teach wherein the transmitting the sensor message comprises providing the sensor message to an operating system of the computing device, and wherein the operating system of the computing device delivers the sensor message to the second application.
	Chmura teaches wherein the transmitting the sensor message comprises providing the sensor message to an operating system of the computing device, and wherein the operating system of the computing device delivers the sensor message to the second application (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”:  inherently uses operating system in generic computer function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the transmission taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

	Regarding claim 25, Natale and DeVries fail to teach wherein the encrypted indication of the analyte concentration is not readable by the operating system.
	Chmura teaches the encrypted indication of the analyte concentration is not readable by the operating system (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”:  preventing eavesdropping or tampering would be to only allow the distinct applications access and would be obvious within the secure protocol to exclude reading of the data by non-essential sources).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the transmission taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

	Regarding claim 26, Natale and DeVries fail to explicitly teach a system further comprising decrypting, by the second application, the indication of the analyte concentration.
	Chmura teaches a system further comprising decrypting, by the second application, the indication of the analyte concentration (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”:  bidirectional encryption entails decryption be the other application and analyte concentration would fit well within the contents of communication).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the transmission taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).

Claims 10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Natale, DeVries, and Chmura as applied to claim 1 and 11 above, and further in view of Kamen (US 20140195639 A1).
Regarding claims 10, Natale, DeVries, and Chmura fail to teach a system/method wherein the sensor message is generated by generating an error detection code based at least in part on the analyte concentration.
Kamen teaches a system/method wherein the sensor message is generated by generating an error detection code based at least in part on the analyte concentration (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale and DeVries to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Regarding claim 27, Natale, Devries, and Chmura fail to explicitly teach a system further comprising verifying, by the second application, accuracy of the indication of the analyte concentration based on the error detection code.
Kamen teaches a system further comprising verifying, by the second application, accuracy of the indication of the analyte concentration based on the error detection code (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale, DeVries, and Chmura to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Regarding claim 28, Natale and Devries fail to explicitly teach wherein the sensor message is generated by encrypting the indication of the analyte concentration, and wherein the sensor message included an error detection code that is generated based at least in part on the analyte concentration.
Chmura teaches wherein the sensor message is generated by encrypting the indication of the analyte concentration (Paragraph 0115:  “The Hypertext Transfer Protocol Secure (or HTTPS”) communications protocol for secure communication over a computer network. HTTPS may provide for bidirectional encryption of communications between a client and server, and/or for protection against eavesdropping and tampering with and/or forging the contents of the communication”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the transmission taught by Chmura, because it allows for protection of medical data from tampering or eavesdropping (Paragraph 0115 of Chmura).
Kamen teaches wherein the sensor message included an error detection code that is generated based at least in part on the analyte concentration (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale, DeVries, and Chmura to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Natale, DeVries, and Chmura as applied to claim 1 above, and further in view of Hayes (US 20150173674 A1).
Regarding claim 21, Natale teaches wherein the processor is implemented at a computing device (Paragraph 0008:  “a program, stored in a memory and operating on the second computing device”).
Natale, DeVries, and Chmura fails to explicitly teach wherein the computing device, the wearable activity monitor, and the analyte sensor comprise separate devices.
Hayes teaches wherein the computing device, the wearable activity monitor, and the analyte sensor comprise separate devices (Paragraph 0027:  “in some embodiments the system 100 can optionally include one or more of a user's computing device 120, a base station 130, an alarm clock 140, a continuous blood glucose sensor device 150, a blood glucose meter (BGM) device 160, a portable infusion pump system 170, a caregiver's computing device 180, a remote monitoring station 190, user interface devices within a vehicle, and other similar devices. However, such external devices are optional, and some embodiments of the system 100 may none of, or only a subset of, these aforementioned external devices and systems”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Natale, DeVries, and Chmura to incorporate the separate components taught by Hayes, because it allows flexibility of the management system for patient needs (Paragraph 0027 of Hayes)

Regarding claim 22, Natale fails to explicitly teach wherein the analyte sensor comprises a continuous glucose monitor.
DeVries teaches wherein the analyte sensor comprises a continuous glucose monitor (Paragraph 0060:   “For example, the blood glucose data can be in the form of blood glucose concentration(s) for a given time, either continuous with respect to time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Natale to incorporate the continuous glucose monitor taught by DeVries, because it allows for alternative sampling methods compared to specific time sampling (Paragraph 0060 of Devries).

Regarding claim 23, Natale teaches wherein the computing device is implemented remote from the analyte sensor and wirelessly coupled to the analyte sensor (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791